DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/399,617 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claism of 17/399,617 essentially recite the same limitations of the claims of the instant invention.  However, the claims of 17/399,617 are slightly broader in that claim 1 of 17/399,617 states the circuit is operative to “regulate a potential of the node to a constant value by acting on the third current”. Whereas the instant invention instead claims “regulate a potential of the node by acting on a gate potential of a transistor electrically in series with a second branch of the current mirror”.  However, acting on the gate of such a transistor will “regulate a potential of the node to a constant value by acting on the third current” since the transistor controls the third current by controlling the third current via the transistor (see claims 8 and 11 of the instant invention).  It would have been obvious to one of ordinary skill in the art to remove the additional elements and circuitry of the instant invention to arrive at the circuit claimed in 17/399,617, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  One would have been motivated to do so to simplify circuit construction.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 9-10, 13-17 and 19-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nedovic et al. (USPN 11,507,704)
With respect to claim 1, Nedovic et al. discloses, in Fig. 4, a device for powering an electronic circuit (204 of Fig. 4), the device configured to: 
flow, through a first conductor connected to a node, a first current (IDD’ to node B) that is an image of a second current consumed by the electronic circuit (IDD);
 flow a third current through a second conductor connected to the node (IR’-IDD’ via M8/M5), a first branch of a current mirror conducting the third current (current mirror of M8 and M7); 
flow a fourth constant current through a third conductor connected to the node (IR’ via the NMOS transistor connected to node B);
 consume a fifth current that is an image of the third current (current through M7 and/or current through M9) and 
regulate a potential of the node by acting on a gate potential of a transistor electrically in series with a second branch of the current mirror (VB4 acts on the gate of the transistor cascode connected to M7.  VB, at least in part sets, the value of Vc by controlling the current value at the output of M7.  Vc sets the gate voltage of M6 which generates IF to adjust the current at node A which sets the voltage to the gate of M3.  M3 controls the gate voltage of M2 which in turn controls the IDD’ value at node B and provides a feedback loop from M6 to node B to regulate the voltage at the node.  Thus the circuit operates as claimed).  
With respect to claim 4, the device according to claim 1, wherein the potential of the node is regulated to a constant value (the potential is a constant value due to the regulation).  
With respect to claim 5, the device according to claim 4, wherein a resistive element conducts the fourth constant current (the NMOS transistors conduct the fourth constant current.  NMOS transistors have an inherent resistance and are thus interpted as “a resistive element”, since they are elements that have a resistive value).  
With respect to claim 6, the device according to claim 4, wherein the constant value is that of a regulated potential for powering the electronic circuit (due to the regulation scheme the value will be equal to that of a regulated potential for powering 204).  
With respect to claim 7, the device according to claim 1, wherein: 
a first branch of an other current mirror conducts the first current (M2 is a second branch of a current mirror that mirrors IDD); and 
the potential of the node is regulated to a potential value of a terminal of a second branch of the other current mirror (e.g.,R1.  Wherein R1 controls the gate voltage of  M3 which is a source follower and thus follows the voltage at node A to provide the regulator.  M3 is the first branch of the current mirror by supplying the buffered voltage to M2 such that IDD’ mirrors IDD.  Also, alternatively, M3 may be considered the second branch for similar reasons that it buffers the voltage at Node A).  
With respect to claim 9, the device according to claim 7, wherein the second branch of the other current mirror is electrically in series with the electronic circuit between a terminal of application of a power supply voltage referenced to a reference potential and a terminal of application of the reference potential (R1 connected between VDD and ground and serially connected to 204).  
With respect to claim 10, the device according to claim 9, wherein the fifth current is supplied by the terminal of application of the power supply voltage (M7 is supplied by VDD and thus the fifth current is supplied, in least in part, by the terminal of application of the power supply voltage).  
With respect to claim 13, the device according to claim 1, wherein a ratio between values of the fifth and third currents is equal to an other ratio between values of the second and first currents or is equal to a sum of the other ratio and of unity (the circuit is connected and operative as claimed due to the current mirroring provided by M8, M7 and M2).  
Claims 14-17 and 19 essentially recite the method of operating/constructing the circuit as recited in claims 1, 4-5, 7 and 13.  Thus claims 14-17 and 19 are rejected for essentially the same reasons as claims 1, 4-5, 17 and 13
Claim 20 is rejected for essentially the same reasons as claim 1.  The electronic circuit is 204 and the device configured to power the electronic circuit if Fig. 4 lest 204.

Claim(s) 1 and 2  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagda et al. (USPN 10,122,270).
With respect to claim 1, Nagda et al. discloses, in Fig. 2, a device for powering an electronic circuit (load connected Vout of Fig. 2), the device configured to: 
flow, through a first conductor connected to a node, a first current (drain of 52 flowing to node N1) that is an image of a second current consumed by the electronic circuit (52 is controlled by 54 which includes Vout feedback to the input of 54.  Vout will change, i.e., increase and decrease, according to the load current demand of the load.  Thus, 52 is controlled according to the load current demand and thus the output of 52 is an image of the current consumed by the load);
 flow a third current through a second conductor connected to the node (current flow though drain of 66/70/74 connected to N1 via 64/68/72/2), a first branch of a current mirror conducting the third current (current mirror branch of 66/70/74 with 64/68/72 operating as a current mirror with 78); 
flow a fourth constant current through a third conductor connected to the node (current generated by 36 to N1);
 consume a fifth current that is an image of the third current (current through 78 which is an image of the third current via the current mirroring operation and regulation provided by 80); and 
regulate a potential of the node by acting on a gate potential of a transistor electrically in series with a second branch of the current mirror (80 is controlled according to FB2 and HPREF thus regulating adjusting the current at 78 of the second branch of the current mirror and thus controlling/regulating the current at N1).  
With respect to claim 2, the device according to claim 1, wherein the transistor couples a node of application of a fixed potential to gates coupled together of transistors of the current mirror (the output of 80 controls the gates of 78 and 74/70/66).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagda et al. (USPN 10,122,270).
With respect to claim 3, Nagda fails to disclose sizing relationship between 80 and 78.  Thus, Nagda fails to disclose “the transistor is smaller than a second transistor of the second branch of the current mirror”.  
Nevertheless it is old and well-known to size the length to width ratio of a transistor to any desired size for the purpose of, among other things, setting the desired current value of the transistors (e.g., larger transistors are capable of generating larger currents).  Examiner takes official notice that it is known to size transistors to provide a desired output current capability.  Therefore it would have been obvious to one of ordinary skill in the art to size 80 such that it is smaller than 78, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One would have been motivated to do so to for the purpose of setting the desired current capabilities of 80 and 78 to optimize the current values and the sizing/layout area of the circuitry of Nagda.

Allowable Subject Matter
Claims 8, 11, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten or amended to overcome the rejection(s) under double patenting and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849